In the United States Court of Federal Claims
                                                No. 21-1279
                                      (Filed Under Seal: June 2, 2022)
                                 (Reissued for Publication: June 16, 2022)1

                                        NOT FOR PUBLICATION

    **************************************
    SWIFT & STALEY INC.,                    *
                                            *
                      Plaintiff,            *
                                            *
             v.                             *
                                            *
    THE UNITED STATES,                      *
                                                                        RCFC 62(d); Modify                Injunction
                                            *
                                                                        Pending Appeal.
                      Defendant,            *
                                            *
    and                                     *
                                            *
    AKIMA INTRA-DATA, LLC,                  *
                                            *
                      Defendant-Intervenor. *
    **************************************

                              MEMORANDUM OPINION AND ORDER

         On April 26, 2022, the Court granted an injunction pending appeal in favor of Swift &
Staley Inc. (“SSI”). Swift & Staley Inc. v. United States, No. 21-1279, 2022 WL 1493768 (Fed.
Cl. Apr. 26, 2022). In granting the injunction, the Court determined that SSI had demonstrated
that it has a substantial case on the merits and that the harm factors tilt decidedly in its favor. Id.
at *1. The injunction stayed the Court’s March 31st Opinion until SSI’s appeal is resolved. Id. at
*4.

        A few days later, the government filed a motion to modify the injunction. See Def.’s Mot.
to Modify Inj. Relief, ECF No. 95. In its motion, the government requests that the Court modify
the injunction to “state that the injunction will terminate at 11:59 pm on March 31, 2023, or
when the United States Court of Appeals for the Federal Circuit issues its decision on the appeal
filed by [SSI], whichever occurs first.” Id. at 1, 5. The government argues that the balance of
harms “can change over time and that, while the harms may currently weigh in favor of an

1
  This Memorandum Opinion and Order was filed under seal on June 2, 2022, see ECF No. 100, in accordance with
the protective order entered in this case on April 28, 2021, see ECF No. 13. The parties were given an opportunity to
identify protected information, including source selection information, proprietary information, and confidential
information, for redaction. On June 16, 2022, the parties filed a status report stating that there are no proposed
redactions. See ECF No. 101.
injunction, that will no longer be true in the future.” Id. at 2. The government asserts that setting
an expiration date for the injunction “will appropriately tailor the injunction to reduce the harms
to the United States and the public interest while still avoiding any risk of irreparable harm to
SSI.” Id. at 5.

        Rule 62(d) of the Rules of the United States Court of Federal Claims (“RCFC”) permits
the Court to modify its injunction while an appeal is pending. RCFC 62(d). When considering a
motion to modify an injunction, the Court weighs the same factors as it did when it granted the
injunction. Red River Holdings, LLC v. United States, 91 Fed. Cl. 621, 624-25 (2010). The most
important factors when considering an injunction pending appeal under RCFC 62(d) are the
harm factors, and, if the harm factors weigh decidedly in favor of the movant, the movant’s
likelihood of success on the merits is less relevant. Axiom Res. Mgmt., Inc. v. United States, 82
Fed. Cl. 522, 524 (2008).

         The Court is not persuaded by the government’s arguments. Nothing has materially
changed since the Court’s decision to grant the injunction that affects the Court’s weighing of the
harm factors, and the harm factors still tilt decidedly in favor of SSI. The existing injunction is
designed to maintain the status quo until SSI’s appeal has been resolved. At this early stage of
SSI’s appeal, there is no evidence that SSI is failing to pursue its appeal in an expeditious
manner. Further, aside from its speculative arguments in support of its proposed expiration date
for the injunctive relief, the government has not provided any new information or pointed to any
material change in the circumstances that warrants such a modification to the existing injunction.
It is conceivable that the balance of harms may shift over time such that it no longer decidedly
favors SSI. However, the Court will not attempt to speculate when such a shift will occur.
Accordingly, the government’s motion is DENIED.

        Some information contained in this Memorandum Opinion and Order may be considered
protected information subject to the Protective Order entered on April 28, 2021. ECF No. 13.
Accordingly, this Memorandum Opinion and Order is filed UNDER SEAL. The parties SHALL
CONFER and FILE on or before June 16, 2022, a joint status report that: identifies the
information, if any, that the parties contend should be redacted; explains the basis for each
proposed redaction; and includes an attachment of the proposed redactions from this
Memorandum Opinion and Order.

       IT IS SO ORDERED.

                                                   s/ Thompson M. Dietz
                                                   THOMPSON M. DIETZ, Judge




                                                  2